Cite as 2016 Ark. App. 470

                    ARKANSAS COURT OF APPEALS
                                         DIVISION III
                                         No. CV-16-509


                                                   Opinion Delivered   October 5, 2016

JAMIE JONES                                        APPEAL FROM THE LONOKE
                                 APPELLANT         COUNTY CIRCUIT COURT
                                                   [NO. JV-14-36]
V.
                                                   HONORABLE BARBARA ELMORE,
ARKANSAS DEPARTMENT OF                             JUDGE
HUMAN SERVICES and MINOR
CHILD
                    APPELLEES                      APPEAL DISMISSED



                              WAYMOND M. BROWN, Judge


       Appellant Jamie Jones seeks to appeal an order by the Lonoke County Circuit Court

terminating her parental rights to her son, B.M. (d.o.b. 09-12-11). We dismiss the appeal for

want of jurisdiction.

       The requirements of a notice of appeal in dependency-neglect proceedings differ from

normal procedure in that Arkansas Supreme Court Rule 6-9(b)(1)(B) requires that the notice

of appeal and designation of record be signed not only by appellant’s counsel, but also by the

appellant herself, if, as here, she is an adult.1 A notice of appeal in such cases that lacks the

signature of the appellant is deficient.2 Not every defect in a notice of appeal will deprive the

appellate court of jurisdiction, but our supreme court has required strict compliance with the

       1
           Appellant’s d.o.b. is 03-03-77.
       2
           See McPherson v. Ark. Dep’t of Human Servs., 2013 Ark. App. 238.
                                 Cite as 2016 Ark. App. 470

appellant-signature requirements of Rule 6-9(b)(1)(B).3 Here, appellant’s attorney has signed

the notice of appeal for appellant and has noted “by her attorney John Ogles.” This is in

violation of our rules. Therefore, we dismiss this appeal for lack of jurisdiction. We note

that the Arkansas Supreme Court may grant a motion for belated appeal under certain

circumstances.4

       Appeal dismissed.

       VAUGHT and HIXSON, JJ., agree.

       Ogles Law Firm, P.A., by: John Ogles, for appellant.

       Andrew Firth, County Legal Operations, for appellee.

       Chrestman Group, PLLC, by: Keith L. Chrestman, attorney ad litem for minor child.




       3
           Id.
       4
           Id.

                                             2